PER CURIAM:
Johnny T. Padgett seeks to appeal the district court’s order adopting the recommendation of the magistrate judge and dismissing Padgett’s 28 U.S.C. § 2254 (2006) petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.
Parties are accorded thirty days after the entry of the district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal period under Fed. R.App. P. 4(a)(5), or reopens the appeal period under Fed. R.App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214, 127 S. Ct. 2360, 168 L.Ed.2d 96 (2007).
The district court’s order was entered on the docket on June 6, 2011. The notice of appeal was filed on July 29, 2011.* Because Padgett failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We deny his pending motions for appointment of counsel and fair review as moot. We dispense with *300oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Padgett is not a prisoner and therefore does not qualify for the prisoner-filing rule set forth in Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988). Regard*300less, Padgett’s executed his letter on July 13, 2011, seven days after the filing deadline.